Citation Nr: 1027074	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lumbar degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In May 2010, a hearing was held before the undersigned sitting at 
the RO.  At that time, the Veteran submitted additional evidence 
along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).  


FINDINGS OF FACT

1.  A chronic low back disability was not noted on the November 
1978 enlistment examination; the evidence of record does not 
clearly and unmistakably show that such disability preexisted 
active military service.  

2.  The preponderance of the evidence supports a finding that 
currently diagnosed lumbar degenerative disc disease is related 
to active military service.  


CONCLUSION OF LAW

Lumbar degenerative disc disease was incurred in active military 
service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants in 
substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Considering the favorable 
decision to grant entitlement to service connection for lumbar 
degenerative disc disease, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The 
term "noted" denotes only such conditions as are recorded in 
examination reports.  History provided by the Veteran of the 
preservice existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).  

In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veteran contends that service connection is warranted for a 
low back disability.  At the hearing, he testified that while on 
active duty, he threw his sea bag on his shoulder and felt 
something strange in his back and heard a sound.  He ended up 
going to the hospital and was hospitalized for approximately 6 
days.  He testified that he was fine when he went in the service 
and had no problems during boot camp.  He continued to have 
problems after the hospitalization.  He reported that he used a 
back brace following service because he was a structural welder.  
He also self-treated his back pain with Tylenol and heating pads.  

Review of service treatment records shows that on report of 
medical history completed at the time of enlistment in November 
1978, the Veteran indicated that he had recurrent back pain.  It 
was noted that he slipped in February 1978 and that he had pain 
between the scapulae.  It was further noted that he stated he was 
to the doctor many times and that x-rays were negative but there 
were recurring symptoms.  On the Report of Medical Examination, 
the Veteran's spine was reported as normal on clinical 
evaluation.  Residuals of a back injury were noted and "physical 
capacity or stamina" in the physical profile (PULHES) was 2.  X-
rays and an orthopedic consultation were requested.  

Consultation request noted that x-rays were negative.  The 
consultation report indicated that the Veteran's back was fine 
until 2 years previous, when he twisted it during a basketball 
game.  The pain was in the middle of the back and lasted about a 
week.  His back improved and he had no further problems until 
February 1978 when he slipped on the job and twisted his back and 
had pain between his shoulder blades.  He again had x-rays, was 
given pills, and was put on light work for a week.  After that he 
worked his regular job as a welder and continued working up to 
July 1978 when he moved.  He stated that he had no pains in the 
back since February 1978 with no paralysis or weakness of the 
extremities.  On examination, there was moderate increase in 
lumbar lordosis of the spine but no tenderness or muscle spasm.  
Range of motion was full.  On straight leg raising at 90 degrees, 
Lasegue's was positive bilaterally.  There was no shortening, no 
atrophy, and no sensory defects in the lower extremities.  Knee 
and ankle jerks were present and equal.  

On March 30, 1979, the Veteran presented to the emergency room 
with complaints of back pain.  On April 3, 1979, the Veteran was 
admitted to the hospital with low back pain.  Objectively, there 
was a right paraspinous muscle spasm.  Deep tendon reflexes 
showed the knees 2/4 and the ankles 2/4.  The Veteran was placed 
on bed rest and a bed board.  He was treated with Parafon Forte 
tablets and ASA.  He was discharged on April 9, 1979 to five days 
light duty.  The final diagnosis was low back pain.  

In June 1979, the Veteran presented with complaints of low back 
pain of 11/2 weeks duration.  He reported that he experienced 
extreme pain when standing for long periods of time.  The 
assessment was back strain.  

On examination for separation in July 1979, the Veteran's spine 
was again reported as normal on clinical evaluation.  

The Veteran underwent a VA examination in January 2008.  At that 
time, he reported first injuring his back after approximately 2 
to 3 months in service after basic training.  He reported 
slinging a heavy bag over his back and feeling something pop.  He 
indicated that he has had back pain since that time.  Following 
physical examination, the diagnosis was lumbar degenerative disc 
disease.  The examiner stated the following:

It is less likely as not that the veteran's 
current low back condition is a result of 
or aggravation of his military service 
time.  He had a pre-existing back condition 
prior to military service and had been 
intermittently symptomatic.  There is no 
evidence to suggest that his time in the 
military permanently worsened his 
underlying back condition.  

Private medical records dated in April 2009 note the Veteran's 
reported history of in-service injury and include a diagnosis of 
degenerative disc disease L4-5 and L5-S1 with some symptomatic 
relief with L5-S1 facet injections.  The physician noted that he 
"had a long discussion with [the Veteran] today and do feel that 
the specific injury of 04/1979 did begin the degenerative disk 
disease that we see now 30 years later."  

In the present case, the Board finds, as an initial matter, that 
the condition here at issue was not noted at the time of the 
Veteran's examination into service.  As outlined above, 
applicable law contemplates that something more than a pre-
service history be recorded in a report of an induction or 
enlistment examination in order for a condition to be deemed 
"noted," as that term is used in 38 U.S.C.A. § 1111.  The Board 
acknowledges the reported history, objective findings on 
orthopedic consultation, and the physical profile of P2.  
Notwithstanding, x-rays were apparently normal, the clinical 
evaluation of the spine was reported as normal, and a specific 
diagnosis related to the low back was not provided.  Thus, the 
Veteran is entitled to the presumption of soundness here.  

The Board further finds that the evidence does not clearly and 
unmistakably show that a chronic low back disability existed 
prior to service.  That is, although a history of previous back 
problems were reported, the symptoms noted were in the middle and 
upper back.  The claims folder does not contain medical records 
or other objective evidence establishing a preexisting chronic 
low back disability.  Additionally, it was specifically 
documented at the time of enlistment in November 1978 that the 
Veteran had not had back pain since February 1978.  Thus, the 
presumption of soundness has not been rebutted and the claim is 
essentially one of direct service connection.  

In assessing the merits of this claim, the Board acknowledges the 
VA medical opinion which indicates a negative relationship 
between current disability and military service.  On review, this 
opinion appears to be based on a finding that there was a 
preexisting back condition.  As discussed above, the Board does 
not find that a chronic low back disability preexisted service.  
Therefore, this opinion is not assigned significant probative 
value.  

Evidence of record shows that the Veteran was hospitalized for 
six days during service for low back pain and was seen again with 
complaints the month prior to discharge.  The Board acknowledges 
that the spine was reported as normal on the separation 
examination.  The Veteran, however, is competent to report that 
he continued to have symptoms related to his low back.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).   

In summary, there is evidence of in-service treatment and 
hospitalization for low back pain, lay testimony regarding 
continuity of symptoms, and a private medical statement relating 
current low back disability to the in-service injury.  As such, 
service connection is warranted.  


ORDER

Entitlement to service connection for lumbar degenerative disc 
disease is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


